Citation Nr: 1424514	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  07-15 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a left eye injury.

2.  Entitlement to a compensable rating for residuals of malaria.


REPRESENTATION

Appellant represented by:	Stephen Pennington, Attorney


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This appeal was remanded by the Board in April 2010.  There has been substantial compliance with the directives of those remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  The electronic record reflects that additional VA treatment records were associated with the claims file in December 2013, after the October 2013 supplemental statement of the case had been issued.  However, the records are either irrelevant to the claims on appeal or cumulative and redundant of the evidence already of record.  Thus, appellate adjudication may proceed.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's left eye disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  The Veteran's malaria is not active and not manifested by residuals.


CONCLUSIONS OF LAW

1.  Residuals of an eye injury were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for a compensable rating for malaria residuals have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  September 2005, October 2005, December 2005, and February 2013 letters satisfied the duty to notify provisions; the February 2013 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The service treatment records, VA medical treatment records, and identified private medical records have been obtained; the Veteran has not identified any private/VA treatment records pertinent to his/her appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA learned in January 2010 that the Social Security Administration (SSA) had no records concerning claims made by the Veteran to that agency.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The VA examinations conducted in March 2011, February 2012, and March 2013 were adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The record does not indicate that additional evidence pertinent to the issues on appeal is available but not associated with the claims file.  As there is no indication VA did not provide sufficient notice or assistance, VA has satisfied its duty to notify and assist.  

Service Connection Claim

The March 1964 pre-entrance Report of Medical History notes a history of eye trouble; the examining physician clarified that the Veteran required glasses.  The March 1964 pre-induction examination also noted defective vision on entrance.  The remainder of his service treatment records do not reflect a left eye injury or diagnosed eye condition; although the Veteran continued to report a history of eye trouble on his April 1966 Report of Medical History, the examiner noted no abnormal eye clinical findings on the April 1966 separation examination.  However, the Veteran noted in his June 2008 statement in support of claim that in July 1965 his left eye was hit in the course of setting off chargers to clear rocks for building.  He testified at a June 2008 Decision Review Officer (DRO) hearing that because his eye was not bleeding, his eye injury was not treated.  He also stated that the private clinic at which was treated after service felt he had sustained a left eye injury.

After service, private treatment records dated from March 1997 to December 1998 reflect diagnoses of glaucoma, dry eye syndrome, superficial punctate keratopathy, and refractive error.  VA treatment records dated from March 2005 to August 2008 reflect diagnoses of advanced open angle glaucoma and cataracts; specifically, a March 2007 record noted that the Veteran has a family history of glaucoma.  VA treatment records dated from October 2011 to September 2013 similarly reflect diagnoses of glaucoma and cataracts.

At the February 2012 VA examination, the Veteran reported having been hit with a "strong gust of wind" to the left side of the head.  Physical examination showed partial open angle glaucoma, left eye worse than right.  The examiner found that the case history was not consistent with a blast injury that would cause an angle recession and subsequent glaucoma; the gonioscopy showed no angle recession in any quadrants of the left eye.  In an addendum opinion, the examiner stated that it was not likely that the Veterans' chronic open angle glaucoma was due to blunt trauma or other concussion injury that might have caused damage to his eye resulting in glaucoma.  The description of his injury is more consistent with a corneal abrasion or foreign body which is very unlikely to cause glaucoma.

Thus, even assuming that the Veteran sustained a left eye injury in service, the evidence of record does not relate the Veteran's current eye diagnoses to his military service or any incident therein.  The February 2012 opinion is the only opinion of record; although the Veteran stated that the private clinicians felt he had sustained a left eye injury, none of the private treatment records associated with the claims file relate the Veteran's current eye conditions to his military service to include the reported July 1965 left eye injury.  The Board finds this opinion competent and probative as it considered the Veteran's medical history and based a reasoned opinion on both that history and current clinical findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  For these reasons, the Board finds that the criteria for service connection for residuals of a left eye injury are not met.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's malaria is currently rated as noncompensably disabling under the provisions of Diagnostic Code 6304, which provides for a 100 percent evaluation for active malaria.  Thereafter, rate residuals such as liver or spleen damage under the appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304 (2013). 

In this case, the competent evidence of record does not affirm the Veteran's belief that he is entitled to a compensable rating for residuals of malaria.  The VA treatment records associated with the claims file do not reflect evidence of malaria except to reiterate the Veteran's history of having had that diagnosis in service.  Similarly, while the evidence reflects that the Veteran has reported experiencing occasional night sweats, weight loss, and anxiety, the record either establishes that these symptoms do not constitute a recurrence of malaria, or are attributable to other causes.  Specifically, October 2005, October 2006, March 2007, June 2007 and July 2008 VA treatment records noted unexplained weight loss since 2004.  However, another June 2007 record attributed the weight loss to the Veteran's primary bone marrow suppression which was secondary to his alcohol abuse.  Further, while an April 2006 record noted the Veteran's reported history of night sweats, an October 2005 record noted that the Veteran's PTSD symptoms included sweating and flushing.  Additionally, many VA treatment records reflect the Veteran's reported alcohol abuse as well as daytime nervousness; the record reflects that a 70 percent rating is in effect for posttraumatic stress disorder.

The four VA infectious diseases examinations conducted during the appeal period also do not reflect findings of active residuals of malaria.  The September 2005 VA infectious disease examiner noted no abnormality of the abdomen or pelvis on computed tomography (CT) scan except a diffuse fatty liver and mild ascites.  Physical examination showed no splenomegaly or hepatomegaly palpable on examination; the impression was history of malaria with no active residuals.  Similarly, the March 2011 VA infectious disease examiner noted that the Veteran could not recall his last episode of malaria, and that the VA treatment records did not reflect treatment for malaria.  Physical examination showed no icterus or organomegaly; the diagnosis was remote history of malaria with no documented evidence of recurrence.  

Further, the February 2012 VA infectious disease examiner found that the Veteran had experienced no documented episodes of malaria since returning from overseas during service, and that studies for malaria had proven negative, but that the Veteran had multiple illnesses including alcoholism and alcoholic liver disease.  Physical examination showed no jaundice or organomegaly; the diagnosis was no evidence of recurrent malaria.  Finally, the March 2013 VA infectious disease examiner noted the Veteran's reported history of fevers and cramps 3-4 times per week for decades, but found that it was not a pattern of malaria; rather, the "multitude of medical problems" found in the VA treatment records, plus the medications taken for those conditions, were more likely the cause of his symptoms.  Thus, it was unlikely that the Veteran's symptoms represented a recurrence of malaria.

Since the Veteran is not shown to currently have active malaria or residual liver or spleen disorder associated with his malaria, the criteria for a compensable rating for malaria have not been met at any time during the appeal period.  The Board finds that the noncompensable evaluation assigned for the Veteran's malaria accurately depicts the severity of the condition for the entirety of the rating period on appeal, and there is no basis for a higher staged rating.  See Hart, 21 Vet. App. at 509-10.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's malaria disability.  Indeed, the medical evidence of record establishes no current active residuals of malaria.   The rating criteria are therefore adequate to evaluate the Veteran's malaria disability and referral for consideration of extraschedular rating is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a compensable rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of an eye injury is denied.

A compensable rating for residuals of malaria is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


